Title: From George Washington to Jeremiah Olney, 1 September 1782
From: Washington, George
To: Olney, Jeremiah


                        
                            SirHead Quarters 1st Septemr 1782
                        
                        I have received your two favors of the 31st of Augst with their Inclosures.All Letters coming from N. York to Dobbs Ferry, are to pass to Head Quarters for Inspection—No Letters are to be admitted in N. York, but such as pass thro Head Quarters, except those which may be franked by the President of Congress, the Secty at War—or the Governors or Executives of the different States—this to be a standg Instruction at your Post, & to be delivered over to the Officers succeedg in that Command.
                        
                            I am &c.
                        
                    